Citation Nr: 1030357	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear 
hearing loss.

3.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.

4.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right upper extremity.

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

7.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and social worker


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 and April 1971, 
and served in Vietnam from March 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in May 2007 and May 2009 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

In February 2010, the Veteran testified during a hearing before a 
Decision Review Officer at the RO about his TDIU claim.  In May 
2010, the Veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of these 
hearings are of record.  During his Board hearing, the Veteran 
withdrew his service connection claims for malaria and dysentery 
(see transcript at pp. 4-5).  

The Board notes that the Veteran had not perfected the appeal of 
his TDIU claim before the Board hearing.  A Statement of the Case 
(SOC) devoted to the Veteran's TDIU claim was issued on March 26, 
2010 and the Veteran has never filed a VA Form 9, Substantive 
Appeal, as to this claim.  As the Board hearing was held on May 
17, 2010, or within two months of the mailing of the SOC, and the 
Veteran indicated his intent to appeal the denial of his TDIU 
claim at the hearing and provided testimony on this issue, all of 
which has been reduced to writing in the hearing transcript, the 
Board will consider the transcript of the Board hearing his VA 
Form 9 for purposes of appealing the denial of his TDIU claim.  
See 38 C.F.R. §§ 20.202, 20.300, 20.302(b) (2009).

The issue of service connection for tinnitus has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issues of entitlement to higher ratings for peripheral 
neuropathy of the upper and lower extremities and the Veteran's 
TDIU claim are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a 
current left ear hearing loss disability as defined by VA 
regulations.

2.  The Veteran's right ear sensorineural hearing loss is 
manifested by Level II hearing.

3.  The evidence of record does not show that for any portion of 
the appeal period service-connected diabetes has required 
insulin, restricted diet, and regulation of activities, with 
accompanying episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  The criteria for an initial compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2009). 

3.  The criteria for a 40 percent, but no higher, initial 
disability rating for diabetes mellitus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in January 
2007, May 2008, and October 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his original service connection 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

Thereafter, the Veteran was granted service connection for right 
ear hearing loss and for diabetes mellitus and assigned an 
initial disability rating and effective date for each disability.  
As these claims were more than substantiated in that they were 
proven, the purpose that the notice is intended to serve has been 
fulfilled and no additional notice is required for those claims.  
Dingess, 19 Vet. App. at 490-91.  

As to the Veteran's claim for service connection for left ear 
hearing loss, the Court in Dingess/Hartman recently found that 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to disability ratings and effective dates 
was provided in the January 2007, May 2008, and October 2008 
correspondence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issues decided on appeal have been met.

The duty to assist also has been fulfilled.  Private and VA 
medical records relevant to these matters have been requested or 
obtained, and the Veteran has been provided with VA examinations.  
The Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to move 
forward with these claims being decided would not cause any 
prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including sensorineural hearing loss, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

Left Ear Hearing Loss

In his December 2006 claim, the Veteran sought service connection 
for hearing loss in one ear.  In the May 2007 rating decision now 
on appeal, the RO granted service connection for right ear 
hearing loss and denied service connection for left ear hearing 
loss.  The Veteran has continued to appeal the denial of service 
connection for left ear hearing loss.  The Veteran essentially 
contends that he developed left ear hearing loss while in 
service.  Having carefully considered the claim in light of the 
record and the applicable law, service connection is not 
warranted for left ear hearing loss.  

The determination of whether a veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test 
results at a Veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at that 
time, he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless of 
when the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in or 
aggravated by service.

The Veteran's DD Form 214 shows that he was awarded the Combat 
Action Ribbon for combat while serving as a Marine in Vietnam.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are applicable.  Service treatment records are 
negative for complaints or treatment related to the left ear and 
hearing loss.  His April 1971 discharge examination showed no 
abnormalities of the ears or of left ear hearing loss.  Audiogram 
findings, in pure tone thresholds, in decibels, were as follows 
for the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
5
5

Private and VA medical records associated with the claims file 
show no treatment for hearing loss in either ear.

The Veteran underwent a VA examination in April 2007.  The 
Veteran reported exposure to loud noise while in service, 
including from bombs, grenades, and other weapons.  The examiner 
noted that the Veteran reportedly suffered bleeding from his ear 
and hearing loss as a result of a grenade explosion in service, 
but the Veteran could not recall from which ear.  He also 
endorsed post-service occupational noise exposure from a career 
in construction working with heavy equipment and power tools.  He 
denied any recreational noise exposure.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows for the left 
ear:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
25
35

The Maryland CNC speech recognition score for the left ear was 98 
percent.  The VA examiner noted that any left ear hearing loss 
was not disabling under VA regulations.  

During his May 2010 Board hearing, the Veteran testified that the 
level his hearing loss had changed and that he has been unable to 
tell the direction of sound since the booby trap in Vietnam went 
off (see transcript at p. 8).

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The regulation at 38 C.F.R. § 3.385 defines hearing loss 
disability for VA purposes.  That regulation prohibits a finding 
of hearing loss disability where threshold hearing levels at 500, 
1000, 2000, 3000, and 4000 Hertz are all less than 40 decibels 
and at least three of those threshold levels are 25 decibels or 
less.  Hensley, 5 Vet. App. at 160.

In order for the Veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is attributable 
to such disease or injury.  While there is evidence of exposure 
to acoustic trauma during service, as the Board finds the 
Veteran's lay testimony of exposure to combat noise credible 
under the provisions of § 1154(b), all of the available service 
and post-service medical evidence does not reveal audiometric 
testing which demonstrates the pertinent level of left ear 
hearing loss required by regulation to constitute a disability.  
The April 2007 VA audiological examination clearly shows that the 
Veteran does not currently meet the criteria for a left ear 
hearing loss disability under 38 C.F.R. § 3.385.  In the absence 
of proof of a present disability there can be no valid claim.  
See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  Therefore, service connection 
for a left ear hearing loss is not warranted.

In addition to the medical evidence, the Board has considered the 
assertions that the Veteran and his representative have advanced 
in connection with this appeal.  The Board does not doubt the 
sincerity of this combat Veteran who believes that his claimed 
left ear hearing loss is the result of events during military 
service.  His contentions in this regard, however, are outweighed 
by the overall totality of the objective findings, which, here, 
show no current left ear hearing disability under VA regulations 
for which service connection may be granted.  For all the 
foregoing reasons, the claim for service connection for left ear 
hearing loss must be denied.  In arriving at the decision to deny 
this claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against this claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations may be assigned for 
separate periods of time if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is 
free to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

Right Ear Hearing Loss

The Veteran was granted service connection for right ear hearing 
loss in a May 2007 rating decision and awarded a noncompensable 
(0 percent) disability rating, effective December 11, 2006.  In 
his written submissions and Board testimony, the Veteran 
essentially contends that he should be entitled to a higher 
disability rating for his service-connected right ear hearing 
loss.  (The Board notes that in a March 2008 rating decision, he 
was denied service connection for a separate claim of perforated 
ear drum).

Evaluation of hearing impairment is dependent upon mechanical 
application of specific tables delineated in the rating criteria 
under 38 C.F.R. §§ 4.85, 4.86.  Under 38 C.F.R. § 4.85, Table VI 
(Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination) is used to determine 
a Roman numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average (vertical 
columns).  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold 
average is the sum of the puretone thresholds at 1,000, 2,000, 
3,000 and 4,000 Hertz, divided by 4.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment.  38 C.F.R. § 4.85(d) (2009).  

Exceptional patterns of hearing loss, which are not for 
application in this case, are rated under 38 C.F.R. § 4.86 (2009) 
and allow for the use of Table VIa.  The regulatory provisions 
provide the following guidance:

The findings for each ear, from either Table VI or Table VIa, are 
applied to Table VII (Percentage Evaluations for Hearing 
Impairment) to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned a Roman numeral 
designation of I.  38 C.F.R.  §§ 3.383, 4.85(f).  The percentage 
rating is located at the point where the row and column 
intersect.  38 C.F.R. § 4.85(e).  

Private and VA medical records associated with the claims file 
show no treatment for hearing loss in either ear.

The Veteran underwent a VA audiological examination in April 
2007.  The Veteran complained of decreased hearing and said that 
his greatest difficulty in hearing was listening with competing 
noise.  Audiogram findings, in pure tone thresholds, in decibels, 
were as follows for his service-connected right ear:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
95
105
63

The speech recognition score on the Maryland CNC word list was 94 
percent for the right ear.  Diagnosis was normal to profound 
sensorineural hearing loss in the right ear.  The VA audiologist 
also opined that it was more likely than not that the right ear 
hearing loss was a result of cochlear damage incurred during 
service.  

The average pure tone threshold for the right ear was 63 decibels 
with speech discrimination of 94 percent.  Under 38 C.F.R. 
§ 4.85(f), the non-service-connected left ear is assigned a Roman 
Numeral designation for hearing impairment of I, and using Table 
VI, the right ear findings correspond to Level II.  After 
plotting the hearing loss findings on Table VII, the Veteran is 
found to warrant a noncompensable rating.

During his May 2010 Board hearing, the Veteran testified that his 
hearing loss was not worse but has always been the same (see 
transcript at p. 8).

The Board has considered the general quality of life problems 
described by the Veteran when he complained he has difficulty 
telling the direction of a sound and has decreased hearing.  
However, such problems do not afford a basis for VA to assign a 
higher rating under the rigid schedular criteria of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100. 

In light of the foregoing, it is the Board's conclusion that the 
Veteran's claim for an initial compensable rating for his right 
ear hearing loss is not warranted.  The audiometric examination 
conducted during the appeal period clearly shows that his right 
ear hearing loss is noncompensable.  Simply put, there is no 
basis for the assignment of a higher schedular evaluation.

Diabetes

By way of the May 2007 rating decision under appeal, the Veteran 
was granted service connection for diabetes mellitus and awarded 
a 20 percent rating, effective December 11, 2006, the date he 
filed his claim for service connection.  In his written 
submissions and Board testimony, the Veteran essentially contends 
that he should be entitled to a higher disability rating for his 
service-connected diabetes because of the effects the development 
of the disease are having on his life.  

The disability rating was awarded pursuant to the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

Under the applicable criteria, a 20 percent rating is warranted 
if diabetes mellitus requires insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of the 
Veteran's activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating requires insulin, 
a restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, and complications that would not be compensable if 
separately evaluated.  Finally, a 100 percent rating requires 
more than one injection of insulin daily, a restricted diet, 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, and either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

A note to the rating criteria instructs that compensable 
complications of diabetes should be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating and that noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note 1 (2009).

With regard to the regulation of activities, medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 
360, 365 (2007) (holding that medical evidence is required to 
show that occupational and recreational activities have been 
restricted for purposes of Diagnostic Code 7913 providing a 40 
percent disability rating for diabetes when the diabetes requires 
insulin, restricted diet, and regulation of activities).

Private medical records from various sources dated from August 
1985 to November 2007 chronicle the Veteran's declining health 
over the years and show treatment for diabetes and its 
complications.  An October 2006 private medical record noted that 
the Veteran's diabetes was out of control.  

VA medical records dated from April 2007 to May 2009 reveal the 
Veteran's treatment for his diabetes and complications from the 
disease, including occasional medication adjustments and diet 
counseling.

The Veteran underwent a VA examination in March 2007.  The 
Veteran told the examiner that the first time he was told to have 
proteinuria and diagnosed to have mild diabetes was in 1985 when 
he was 36 years old.  The examiner wrote that the Veteran had to 
restrict his activity on account of his diabetes and avoided 
strenuous activity to prevent a hypoglycemic reaction.  While he 
had no history of ketoacidosis, the Veteran has broken out quite 
a few times in a sweat, been dizzy and shaky, and had 
hypoglycemic reactions in the past.  He was never hospitalized 
for ketoacidosis or a hypoglycemic reaction.  It was noted that 
he had nutritional support but was unable to follow that closely.  
Weight loss and recent weight gain were noted.  The Veteran was 
prescribed hypoglycemic agents, Metformin and Glyburide, and also 
took 20 units of insulin daily at supper time.  The report noted 
that the Veteran had loss of motor strength, as well as some 
muscle atrophy at both extremities, and that he visited his 
diabetic doctor about every two months.  The Veteran did not 
complain of visual problems, but did complain of numbness and 
tingling in both feet and tingling at the fingertips as well as 
impotence.

On examination, the Veteran was noted as obese, weighed 271 
pounds and stood 71 inches tall.  His skin showed a lot of 
excoriation lesions on the lower legs that were scratched by his 
dog.  Poor pedal pulses were noted.  After the Veteran was 
prescribed Prednisone his sugar level once went up to more than 
500 at one time, but he had no ketoacidosis and continued taking 
Prednisone for his arthritic pain.  His fasting sugar was 151 on 
the date of examination after he took all of his medication.  
Diagnosis was diabetes mellitus, type II, on oral agents and 
insulin with diabetic neuropathy, diabetic nephropathy, 
peripheral vascular disease and sexual dysfunction as 
complications related to his diabetes.

An April 2007 VA medical record noted that the Veteran had a 
normal diabetic foot examination and that in December 2006 the 
results of a diabetes digital retinal or diabetes dilated 
funduscopic eye exam indicated there was no retinopathy present.  
It also was noted that at the time the Veteran had no other 
diabetes ocular risk factors.  

A private physician's statement dated in May 2007 stated that the 
Veteran had difficulty controlling his diabetes and required 
insulin.

According to a June 2007 VA examination of the Veteran's 
peripheral neuropathy and other matters, the Veteran was 
diagnosed with diabetes in the 1980s, placed on Glucophage until 
2004 when Glyburide was added and in 2006 was started on insulin.  
He was prescribed Metformin, Glyburide and 20 units of insulin 
daily.  

In July 2007 and September 2007 written statements, the Veteran 
wrote that symptoms of his diabetes included: swelling of the 
feet, no erection, bad eyesight, numbness in hands and feet, a 
swollen penis, sores on shins, loss of teeth, and a special diet.

A private physician's statement dated in November 2007 revealed 
that the Veteran had diabetes mellitus, type II, since at least 
early 2001 and that this diabetes was complicated by erectile 
dysfunction and some neuropathy.  

The Veteran underwent a VA examination in November 2008.  The 
Veteran contended that his diabetes had been getting worse since 
his last VA examination with increasing numbness in his 
extremities and difficulty with fine motor tasks with his hands.  
The Veteran had fallen and reported pain with ambulating any 
significant distance.  He said that he was in the emergency room 
within the past year for an episode of hyperglycemia with blood 
sugars greater than 600.  He had not been hospitalized or had any 
physician visits for any hypoglycemic episodes nor for any 
episodes of ketoacidosis.  He stated that lately his blood sugar 
had been poorly controlled, running 300s during the day and up to 
600 in the evenings.  The Veteran said that he followed a 
diabetic diet and reported a weight gain of 22 pounds in the past 
four months.  He denied any specific restrictions on his 
activities related just to his diabetes, but more to his 
peripheral neuropathy.  He denied any visual complications of 
diabetes.  He reported frequently voiding in large volumes of 
late since his blood sugars had been poorly controlled.  It was 
noted that he visited his diabetic provider for routine care 
every three to four months and took insulin and Metformin.

On examination, the Veteran was in no acute distress, in a good 
state of nutrition, weighed 272 pounds, and stood 71 inches.  His 
skin was intact without ulcerations or lesions.  Diagnosis was 
diabetes mellitus, type II, on insulin and agents without any 
objective evidence of diabetes-related visual, cardiac, or 
vascular complications.  It was noted that the Veteran was 
service-connected for nephropathy.

A December 2008 VA medical record revealed that his Lantus 
insulin had recently been increased to 50 units daily with 20 
units in the morning and 30 units at bedtime.  The attending 
physician noted that the Veteran was having difficulty losing 
weight and had tried to exercise.  

A February 2009 VA medical record revealed the Veteran was 
provided weight management assistance.  A report noted that the 
Veteran had no weekly moderate or vigorous activity and that he 
identified diabetes, even if controlled by medication or diet, as 
one of the medical issues affecting his eating disorder.

A March 2009 VA medical record noted that the Veteran's diabetes 
was poorly controlled.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds the Veteran is entitled to an initial rating of 40 percent, 
but no higher, as his service-connected diabetes is manifested by 
the required use of an oral hypoglycemic agent, insulin, a 
restricted diet and regulation of activities.  A review of the 
evidence noted above reflects that the Veteran's occupational and 
recreational activities have been restricted due to or as a 
result of his diabetes.  The March 2007 VA examiner specifically 
noted that the Veteran had to restrict his activity and avoid 
strenuous activity to prevent a hypoglycemic reaction.  The 
examiner noted that the Veteran had broken out in sweats with 
dizziness and shakiness and had hypoglycemic reactions in the 
past.  The November 2008 VA examiner revealed that the Veteran 
said that his restrictions on his activities related more to his 
peripheral neuropathy, which the Board notes is a complication of 
diabetes.  In addition, the 2008 examiner noted that the Veteran 
reported pain with ambulating any significant distance.  While a 
review of the private medical records and VA medical records 
associated with the claims file do not reveal which physician 
might have told the Veteran to restrict his activities due to his 
diabetes, the Board notes that medical evidence shows his 
service-connected disability is poorly controlled.  

The medical evidence of record is at best at equipoise as to 
whether the Veteran's diabetes requires medically directed 
"regulation of activities," defined in Diagnostic Code 7913 as 
"avoidance of strenuous occupational and recreational 
activities".  The Board notes that the observation of the March 
2007 VA examiner is evidence provided by a medical authority that 
the Veteran's activities needed to be regulated in order to 
prevent hypoglycemic reactions.  Other medical evidence of record 
does not specifically rebut the March 2007 VA examiner's 
observation.  

As such, the Board can conclude that the evidence is, at the very 
least, in equipoise as to whether the Veteran's diabetes requires 
regulation of activities.  Where there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of a matter, the benefit of 
the doubt in resolving the issue is given to the claimant.  38 
U.S.C.A. § 5107.  For these reasons, the Board finds that the 
Veteran's activities do need to be regulated due to his diabetes 
and a 40 percent disability rating is in order.

That notwithstanding, however, to receive an even higher 60 
percent rating the Veteran also must have episodes of 
ketoacidosis or hypoglycemic reactions requiring at least one to 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  These additional 
requirements, quite simply, have not been shown objectively.  
Private and VA medical records associated with the claims file do 
not show any evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, or a progressive loss 
of weight and strength because of this disorder.  The criteria 
for a 60 percent rating, therefore, are not met.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913. 

Further, there is no indication at this point that the Veteran 
has any other compensable residuals of diabetes, which are not 
already separately service connected.  In this regard diabetic 
neuropathy of all four extremities, erectile dysfunction, and 
nephropathy associated with diabetes are all separately service-
connected.  While the Veteran has complained of vision problems, 
there is as yet no medical evidence of diabetic retinopathy found 
in the claims file.  In addition, competent medical evidence 
reflects that the Veteran does not currently have any additional 
diabetic complications that would not be compensable if 
separately evaluated.  Consequently, the assignment of a higher, 
or 60 percent, disability rating is not warranted in this case.  

The Board has considered whether the application of "staged 
ratings" would be in order.  See Fenderson, 12 Vet. App. at 125-
26.  However, there appears to be no identifiable period of time 
since the effective date of service connection during which the 
Veteran's service-connected diabetes mellitus was shown to be in 
excess of the newly assigned 40 percent rating.

In his contentions, the Veteran did not assert that any of his 
symptoms were commensurate with a higher rating under the 
appropriate Diagnostic Code.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  The Board has carefully considered the Veteran's 
personal report of his symptoms and finds he is competent to 
testify regarding what he is able to experience through his 
senses.   However, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the 
Veteran does not have medical expertise, the Board finds his 
statements to be less persuasive than the medical evidence noted 
above.

The Board acknowledges the Veteran's contentions that his 
diabetes mellitus is more severely disabling.  However, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).

With regard to consideration of whether the Veteran's diabetes 
mellitus reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable rating on 
an extra-schedular basis under 38 C.F.R. § 3.321(b), the Board 
notes that such consideration is part and parcel of the TDIU 
claim, which is being remanded below.


ORDER

Service connection for left ear hearing loss is denied.

Entitlement to a compensable rating for right ear hearing loss is 
denied.

Entitlement to an initial disability ratting of 40 percent for 
diabetes mellitus is granted, subject to the laws and regulations 
applicable to the payment of monetary benefits. 


REMAND

Unfortunately, a remand is required for several issues on appeal.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Concerning the Veteran's four claims for higher ratings for 
peripheral neuropathy of each upper and lower extremity, the 
Board notes that these increased ratings, as well as a higher 
initial rating for his service-connected PTSD and his TDIU claim, 
were denied by the RO in a May 2009 rating decision.  Several 
days later the Veteran wrote the RO expressing disagreement with 
the denial of his TDIU claim.  Subsequently, the RO issued a 
Statement of the Case in March 2010 that only adjudicated the 
Veteran's TDIU claim.  

At the time of his Board hearing in May 2010, it was not clear 
whether the higher rating claims for peripheral neuropathy of the 
four extremities were on appeal.  The undersigned permitted the 
Veteran to testify on these issues at the hearing.  The Board 
believes that the Veteran's May 2009 correspondence indicated his 
intent to appeal issues decided in the rating decision that was 
mailed to him on May 12, 2009.  The Board notes that during the 
May 17, 2010 Board hearing the Veteran testified about his 
diabetes and its complications when explaining why he thought 
that he was entitled to the TDIU benefit.  As the Veteran's 
testimony during his Board hearing was only five days beyond the 
12-month time limitation for filing a Notice of Disagreement 
(NOD), the Board will afford the Veteran all reasonable doubt and 
find the Veteran marginally within the timeframe of a NOD.

The Board finds that the hearing transcript sufficiently meets 
the definition of a NOD.  A written communication from a claimant 
or his/her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency of 
original jurisdiction (here, the RO) and a desire to contest the 
result will constitute a NOD.  38 C.F.R. § 20.201 (2009).  While 
special wording is not required, the NOD must be in writing and 
in terms that can be reasonably construed as a disagreement with 
that determination and a desire for appellate review.  Id.  A 
veteran must file a NOD with a determination by the agency of 
original jurisdiction within one year from the date that the RO 
mailed notice of the determination.  38 C.F.R. § 20.302(a).  
Here, the written transcript of the hearing, attended by the 
Veteran, expressed dissatisfaction with the denial of the 
aforementioned claims addressed in the May 12, 2009 rating 
action, although the Veteran and his representative indicated 
they would not appeal the denial of an initial rating in excess 
of 30 percent for PTSD (see transcript p. 3).  Though the Board 
hearing transcript is dated May 17, 2010, it was only a few days 
short of timely for these purposes, so the Board will find that 
the transcript may be considered tantamount to a timely NOD.  38 
C.F.R. § 20.201.  

The filing of an NOD places a claim in appellate status.  The 
failure to issue a SOC in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201 (2009).  While a May 2009 rating decision 
denied these claims, this rating action does not fulfill the 
requirements of an SOC.  To date the RO has not issued an SOC 
with respect to these claims.  Under these circumstances, the 
Board has no discretion and is obliged to remand these claims to 
the RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  However, these claims will be returned to the Board 
after issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

The Board also notes that the Veteran's TDIU claim is 
inextricably intertwined with the issues of higher ratings for 
peripheral neuropathy of each upper and lower extremity.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue cannot 
be rendered until a decision on the other issue has been 
rendered).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a 
statement of the case addressing the claims 
of entitlement to a rating in excess of 20 
percent for peripheral neuropathy of the left 
upper extremity, entitlement to a rating in 
excess of 20 percent for peripheral 
neuropathy of the right upper extremity, 
entitlement to a rating in excess of 10 
percent for peripheral neuropathy of the left 
lower extremity, and entitlement to a rating 
in excess of 10 percent for peripheral 
neuropathy of the right lower extremity, all 
of which were denied in the May 2009 rating 
action.  The Veteran and his representative 
are reminded that to vest the Board with 
jurisdiction over these issues, a timely 
substantive appeal must be filed.  38 C.F.R. 
§ 20.202 (2009).  If, and only if, the 
Veteran perfects the appeal as to these 
claims, the case should be returned to the 
Board for appellate review.

2.  The RO/AMC will review the Veteran's 
claims file and shall take such additional 
development action as it deems proper with 
respect to the claim for a TDIU, including 
the conduct of any appropriate VA 
employability examinations and/or social and 
industrial surveys, and consideration of 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for extra-
schedular consideration, if appropriate.  

3.  The RO/AMC will then readjudicate the 
Veteran's TDIU claim, to include whether 
referral of this matter for extra-schedular 
consideration is warranted.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


